COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  LAWRENCE JOSEPH
TUCKER,

                               Relator.

 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-05-00215-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
           Relator, Lawrence Joseph Tucker, asks this Court to issue a writ of mandamus against
the Honorable Linda Chew, Judge of the 327th District Court of El Paso County and the
Honorable Luis Aguilar, Judge of the 120th District Court of El Paso County.  Mandamus
will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840
(Tex. 1992) (orig. proceeding).  Moreover, there must be no other adequate remedy at law. 
Id.  Based on the record before us, we are unable to conclude that Respondents clearly
abused their discretion or that Relator has no other adequate remedy.  Accordingly, we deny
mandamus relief.  See Tex. R. App. P. 52.8(a).

                                                                  RICHARD BARAJAS, Chief Justice
June 30, 2005

Before Barajas, C.J., McClure, and Chew, JJ.
Chew, J., not participating